Citation Nr: 1545531	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  08-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine (low back disability).

2.  Entitlement to service connection for a left hip disability, to include as secondary to the lumbar spine disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to the lumbar spine disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.  Jurisdiction of the Veteran's claims file is currently maintained at the Reno, Nevada RO.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In a September 2015 correspondence, the Veteran informed the Board that he was withdrawing his appeals.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2015, VA attempted to schedule the Veteran for examinations in connection with his claims.  The Veteran contacted VA and reported that he never filed an examination request or appeal and asked how to stop the matter.  In September 2015, the Veteran indicated in writing that he wished to withdraw the pending appeal.  As the Veteran has asserted that he wants to withdraw the issues on appeal, under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over the issues which were withdrawn.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issues and they shall therefore be dismissed.


ORDER

The claim for entitlement to service connection for degenerative disc disease of the lumbar spine (low back disability) is dismissed.

The claim for entitlement to service connection for a left hip disability, to include as secondary to the lumbar spine disability is dismissed.

The claim for entitlement to service connection for a right hip disability, to include as secondary to the lumbar spine disability is dismissed.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


